Name: Commission Regulation (EEC) No 675/87 of 6 March 1987 applying the duty in the Common Customs Tariff to fresh lemons originating in Israel
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 3 . 87 Official Journal of the European Communities No L 64/ 17 COMMISSION REGULATION (EEC) No 675/87 of 6 March 1987 applying the duty in the Common Customs Tariff to fresh lemons originating in Israel THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, calculating the entry price referred to in Regulation (EEC) No 1035/72 ; whereas the method of calculating import charges other than customs duties is, for certain cases, defined in Article 2 of Regulation (EEC) No 1627/75 ; Whereas, if the system is to operate normally, it should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regulation (EEC) No 1676/85 (4),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas application of these rules to quotations recorded for lemons imported into the Community and originating in Israel indicates that the conditions set out in the first paragraph of Article 4 of Regulation (EEC) No 1627/75 are fulfilled ; whereas the duty in the Common Customs Tariff should, therefore* be applied to the products in question, Having regard to Council Regulation (EEC) No 1627/75 of 26 June 1975 on imports of fresh lemons originating in Israel ('), and in particular Article 5 thereof ; Whereas Article 8 of Protocol I to the Agreement between the European Economic Community and Israel provides for a reduced rate of duty on imports into the Community of fresh lemons originating in Israel ; whereas, during the period in which reference prices are applied, this reduction is dependent on the observance of a specified price on the Community market ; whereas detailed rules for the application of this system are contained in Regulation (EEC) No 1627/75 ; Whereas, in certain respects, these rules refer to provi ­ sions of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2) as last amended by Regulation (EEC) No 1351 /86 0 ; Whereas Regulation (EEC) No 1627/75 provides that, where products are imported, the duty in the Common Customs Tariff is applied where quotations for that product, in accordance with the provisions of Article 24(2) of Regulation (EEC) No 1035/72 recorded on the representative Community markets at the importer/ wholesaler stage or converted to that stage, adjusted by the conversion factors and following deduction of import charges other than customs duties, remain lower than the reference price in force, plus the incidence of the Common Customs Tariff on that price and a standard amount fixed at 1,2 units of account (1,44 ECU) per 100 kilograms, for three consecutive market days on the repre ­ sentative markets of the Community with the lowest quotations ; Whereas the conversion factors and import charges other than customs duties are those used for the purpose of HAS ADOPTED THIS REGULATION : Article 1 As from 10 March 1987, the duty in the Common Customs Tariff shall be applied to fresh lemons (subhea ­ ding 08.02 C of the Common Customs Tariff) imported into the Community and originating in Israel . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 165, 28 . 6 . 1975, p. 9 . (2) OJ No L 118 , 20 . 5 . 1972, p. 1 . 3) OJ No L 119, 8 . 5 . 1986, p. 46 . (4) OJ No L 164, 24. 6 . 1985, p. 1 . No L 64/18 Official Journal of the European Communities 7. 3 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 March 1987 . For the Commission Frans ANDRIESSEN Vice-President